129 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-counter-defendant-Appellee,v.VISTA PAINT CORPORATION, Defendant-counter-claimant-Appellant.
No. 96-55670.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1997**Decided Nov. 4, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-94-00127-RT;  Robert J. Timlin, District Judge.
Before PREGERSON, NELSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
We affirm for the reasons stated in the district court's Findings of Fact and Conclusions of Law entered April 16, 1996.


3
All motions pending before this Court are denied as moot.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3